Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 26 February 1809
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Boston Feby. 26 1808 1809

Percieving from your last letter my beloved friend that you suffer great anxiety concerning Charles; I can with pleasure assure you, that he is very fat, very handsome, and apparently very well; though he still has the Cough which is sometimes very troublesome. Your Mother is recovering slowly and all the rest of our family are in good health—
Your father was in Town yesterday and brought George in to see us with whom he is quite delighted. Mr. Whitney gives him a very high Character and has put him into Latin which he acquires unusually fast quick he is in perfect health and grows very fast he took up your letter and was much delighted to find he could read it I made him a trifling present by way of encouragement with which he was much pleased—
Dr Welsh called to see me to day he told me that there were letters in town from Mr. Q- saying that the Embargo would not be removed at all, that it is here thought that there has been too much moderation that therefore something more violent must immediately be attempted which it is supposed will effectually intimidate the Government and gain the desired end—
I am not in the way of gaining much intelligence I write you what little I hear although I suppose you have correspondents who are able and willing to write you every occurrence worth notice—
I see The papers mention the death of John Gardners youngest Child I sent your letter to Mr Jackson who promised to deliver it—
Most heartily do I rejoice in the recovery of Nancy’s Child offer her my sincere congratulations and tell her I suffer’d much anxiety on her account—
Adieu my best beloved friend rest assured that every possible care and attention shall be paid to our dear Children and as far as the tender solicitude of an anxious Mother can prevent nothing shall be wanting for their Welfare and health Poor Mrs W. Payne is at the point of death in the last stage of a consumption the Physicians have pronounced it impossible for her to recover Remember me to all and believe me with the sincerest wishes for your welfare and the truest and tenderest affection yours.
L. C. Adams
P.S. Kitty desires her love to you and is highly flatter’d by the account you have given of her to the family

